            Case 2:20-cv-00097-NDF Document 46 Filed 07/20/21 Page 1 of 3




S. Joseph Darrah, WSB # 6-2786
Darrah Law Office, P.C.
254 East 2nd Street
Powell, WY 82435
(307)754-2254
(307)754-5656
joey@darrahlaw.com
Attorney for Defendant
Mountain Construction Company



                                 IN THE UNITED STATES DISTRICT COURT
                                     FOR THE DISTRICT OF WYOMING

FIRSTMARK CONSTRUCTION, LLC, a                      Case No. 20-CV-97-F
Montana Limited Liability Company,

          Plaintiff,

v.

MOUNTAIN CONSTRUCTION COMPANY,
a Wyoming Corporation, and EMPLOYERS
MUTUAL CASUALTY COMPANY, an Iowa
Corporation,

          Defendants.

MOUNTAIN CONSTRUCTION COMPANY,
a Wyoming Corporation,

          Counter-Claimant and Third-Party
          Plaintiff,

v.

FIRSTMARK CONSTRUCTION, LLC, a
Montana Limited Liability Company; and
FIDELITY AND DEPOSIT COMPANY OF
MARYLAND, an Illinois Corporation,

      Counter-Defendant and Third-Party
      Defendant.
______________________________________________________________________________

     MOUNTAIN CONSTRUCTION COMPANY’S AND EMPLOYERS MUTUAL
          CASUALTY COMPANY’S AMENDED EXPERT DESIGNATION
______________________________________________________________________________

                                              Page 1 of 3
         Case 2:20-cv-00097-NDF Document 46 Filed 07/20/21 Page 2 of 3




       COME NOW, Mountain Construction Company (“Mountain”) and Employers Mutual

Casualty Company (“EMC”), by and through S. Joseph Darrah, and files Defendants’ Amended

Expert Designation as follows:

1.     Stephen P. Sullivan, Construction Dispute Prevention & Resolution Services. Mr.

       Sullivan’s amended report and associated materials are attached hereto.



DATED this 20th day of July, 2021.



                                                   /s/ S. Joseph Darrah
                                                   S. Joseph Darrah, WSB# 6-2786
                                                   Darrah Law Office, P.C.
                                                   254 East 2nd Street
                                                   Powell, WY 82435
                                                   (307)754-2254
                                                   (307)754-5656
                                                   joey@darrahlaw.com
                                                   Attorney for Defendants
                                                   Mountain Construction Company and
                                                   Employers Mutual Casualty Company




                                         Page 2 of 3
          Case 2:20-cv-00097-NDF Document 46 Filed 07/20/21 Page 3 of 3




                                 CERTIFICATE OF SERVICE

       I, S. Joseph Darrah, hereby certify that on 20th day of July, 2021, the foregoing was served

on all parties involved in this matter as follows:


Andrew P. Reitman                                    [ x ] EM/ECF/Electronic Filing
Hall & Evans, LLC                                    [ ] U.S. Mail
1001 17th Street, Ste. 300                           [ ] Fax:
Denver, CO 80202                                     [ ] E-mail
reitmana@hallevans.com




                                                      /s/ S. Joseph Darrah
                                                      Darrah Law Office, P.C.




                                            Page 3 of 3
